RESOLUCIÓN
Ayer, 9 de febrero de 2016, el Grupo Ferré Rangel Media (GFR Media), por conducto de Cynthia López Cabán, pre-sentó una solicitud para que se le entregaran las copias de los informes sometidos por la Comisión de Disciplina Judicial para los casos AD-2014-005 y AD-2015-001.
Examinada la Solicitud Informes Comisión de Disci-plina Judicial presentada por GFR Media, se le concede a las partes, en ambos casos, un término improrrogable de veinticuatro horas, a partir de la notificación de esta Reso-lución, para que se expresen en torno a ésta.

Publíquese y notifíquese por teléfono, por correo electró-nico, facsímil y por la vía ordinaria a GFR Media y a las partes en ambos casos.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo Interina. El Juez Asociado Señor Martínez Torres hizo constar la expresión siguiente:
El Juez Asociado Señor Martínez Torres expresa que aun-que está de acuerdo con la exposición del Derecho que hace el Juez Asociado Señor Estrella Martínez en su Voto particular y coincide con él en que procede entregar a la prensa los infor-mes de la Comisión de Disciplina Judicial que se solicitaron, dio su voto de conformidad a la Resolución del Tribunal con el solo propósito de llegar a un consenso y permitir que el trá-mite de este asunto no se detenga.
*671El Juez Asociado Señor Rivera García hizo constar la siguiente expresión:
El Juez Asociado Señor Rivera García hace constar que disiente de la determinación que hoy toma la mayoría de los miembros de este Tribunal, ya que entiende que la solicitud presentada por el Grupo Ferré Rangel Media para recibir las copias de los informes preparados por la Comisión de Disci-plina Judicial en los casos AD-2014-005 y AD-2015-001 se tra-mitó incorrectamente vía Oficina de Prensa de la Oficina para la Administración de los Tribunales y no mediante una peti-ción formal ante la Secretaría de este Tribunal Supremo. Asi-mismo, de haberse tramitado correctamente, la realidad es que la solicitud es prematura e improcedente en esta etapa de los procedimientos, cuando aún los miembros de este Tribunal tan siquiera hemos hecho una evaluación inicial de los méritos del informe y de sus respectivas recomendaciones.
Por otra parte, nótese que estos informes están dirigidos a la consideración de este Tribunal Supremo, quien al final del día determinará si procede o no acoger la recomendación brin-dada por la Comisión de Disciplina Judicial. En ese sentido, tales documentos son paralelos a los que, en el contexto de procesos disciplinarios contra abogados y abogadas, menciona el inciso (q) de la Regla 14 de nuestro Reglamento, y que es-pecíficamente dispone que “no estarán sujetos a inspección por el público hasta que el asunto haya sido resuelto finalmente”. (Énfasis suplido). 4 LPRAAp. XXI-B. Claro está, en su día, tanto la periodista interesada como el público general y demás medios de comunicación, podrán tener acceso a la determina-ción final que emita este Tribunal y a los respectivos informes y documentos.
El Juez Asociado Señor Estrella Martínez emitió un Voto particular. La Jueza Asociada Oronoz Rodríguez pro-cedería a entregar los informes sin gestión ulterior. El Juez Asociado Señor Kolthoff Caraballo no intervino.
(.Fdo.) Sonnya Isabel Ramos Zeno

Secretaria del Tribunal Supremo Interina

*672Voto particular emitido por el
Juez Asociado Señor Estrella Martínez.
Como cuestión de derecho, procedía la entrega inme-diata a la prensa de la información pública solicitada, con-sistente de los informes de la Comisión de Disciplina Judicial con relación a los asuntos disciplinarios pendientes de dos jueces, sin necesidad de acudir a la vía excepcional de conceder un término para que la persona objeto del reque-rimiento exponga su postura. Los postulados constitucio-nales que garantizan a cualquier persona el acceso a la información pública debieron prevalecer con inmediatez. No solamente como cuestión de derecho, sino también para fortalecer la política pública judicial de transparencia. En consecuencia, y por los fundamentos que expondré en este voto particular, discrepo del curso de acción adoptado por este Tribunal.
Como parte de los procesos para auscultar si algún juez o jueza incurre en una conducta antiética o vedada por nuestro ordenamiento, existe un proceso regido por las Re-glas de Disciplina Judicial, 4 LPRA Ap. XV-B, que garan-tiza a la ciudadanía y a la Judicatura la justa y pronta consideración de estos asuntos y el debido proceso de ley. En apretada síntesis, el proceso disciplinario contra un juez o una jueza inicia con la presentación de una queja juramentada ante la Oficina de Asuntos Legales de la Ofi-cina de Administración de los Tribunales. 4 LPRA Ap. XV-B, R. 5. Si la queja cumple con los requisitos, se refiere para que se determine si debe comenzar una investigación. De ser así, se emite un informe con una exposición de los hechos y un análisis de éstos a la luz del derecho aplicable. *673Éste incluye toda la prueba documental y cualquier otra que lo sustente. 4 LPRAAp. XV-B, R. 8.
Durante la etapa investigativa, como regla general, el expediente y la investigación de la queja es de naturaleza confidencial. Empero, una vez se notifica si procede archi-var la queja o referirla a la Comisión, tanto el informe de investigación como sus anejos estarán disponibles para es-crutinio público. 4 LPRA Ap. XV-B, R. 10(e). Claro está, siempre se debe proteger la información privilegiada que obre en esos documentos, la que pueda lesionar derechos fundamentales de terceros o que menoscabe el derecho a la intimidad del juez promovido o de la jueza promovida, me-diante una orden debidamente fundamentada. 4 LPRAAp. XV-B, R. 10(f). Incluso, se facilita el acceso a los expedien-tes de las quejas desestimadas. 4 LPRAAp. XV-B, R. 11.
Ahora bien, cuando la conducta expuesta amerita una acción disciplinaria, se remite a la Comisión de Disciplina Judicial. Luego de los procedimientos de rigor, la Comisión emitirá un Informe que incluye sus determinaciones de he-chos, conclusiones de derecho y su recomendación. 4 LPRA Ap. XV-B, R. 28. Una vez el Informe adviene final, se refe-rirá a este Tribunal.
Nuestras Reglas de Disciplina Judicial no contienen una disposición expresa en cuanto a si el Informe de la Comisión remitido al Pleno de este Tribunal es un docu-mento al que puede tenerse acceso público. Independiente a ello, este Tribunal ha sido consecuente en reconocer que el derecho a la información pública es fundamental. Colón Cabrera v. Caribbean Petroleum, 170 DPR 582, 590 (2007); Ortiz v. Dir. Adm. de los Tribunales, 152 DPR 161, 175 (2000). El acceso a la información es un corolario del dere-cho de libertad de expresión, prensa y asociación promul-gados en la See. 4 del Art. II de la Carta de Derechos de la Constitución del Estado Libre Asociado de Puerto Rico. Const. ELA, LPRA, Tomo 1, ed. 2008, pág. 285. En el sis-tema de gobierno democrático, es imperativo reconocer la *674necesidad de mantener informados a los ciudadanos para que éstos puedan fiscalizar adecuadamente nuestra gestión. Véanse Acevedo Hernández, Ex parte, 191 DPR 410, 414 (2014), y los casos allí citados.
Así, hemos expuesto que el expediente de investigación en estos procesos disciplinarios es confidencial hasta que se determina la causa probable y se presenta la querella formal. A estos efectos expusimos que “una vez un caso tiene suficiente mérito para llegar a la fase adjudicativa del procedimiento, el expediente investigativo se torna público”. (Énfasis suprimido). Ortiz v. Dir. Adm. de Tribunales, supra, pág. 180. También reconocimos que el público tiene un derecho constitucional a enterarse de los porme-nores de la administración de la justicia, entre ellos, sobre la conducta de los jueces y las juezas que se involucran en el procedimiento judicial y que existe un interés apre-miante de mantener en confidencialidad la etapa investi-gativa del proceso disciplinario. Una vez culminada esta etapa, prevalece el derecho constitucional de acceso a la información pública y “cobra preeminencia el interés de la ciudadanía en fiscalizar el buen funcionamiento de los pro-cedimientos disciplinarios diseñados para asegurar que los jueces sean, en realidad, personas honorables y que desem-peñan debidamente sus funciones”. (Énfasis suprimido). Id., pág. 183. Fuimos categóricos al reclamar que “[s]i el poder de los tribunales se fundamenta en la altura moral de aque-llos que han sido designados a impartir justicia, con mayor razón debe disiparse toda duda sobre la transparencia de los procedimientos diseñados para disciplinarlos”. (Énfasis suplido). íd., págs. 183-184.
A mi juicio, el derecho a la información en los procesos adjudicativos disciplinarios debe estar enmarcado en el he-cho de que la información solicitada concierne el comporta-miento de los miembros de la Judicatura, a quienes se les exige una conducta intachable de forma que fomenten el respeto y la confianza del Pueblo en el Sistema Judicial. In *675re Cancio González, 190 DPR 290, 297-298 (2014); In re Claverol Siaca, 175 DPR 177, 188 (2009). Con ello se pre-serva “la administración efectiva e imparcial de la justicia y la confianza en su sistema de justicia”, consolidando las bases democráticas de nuestra sociedad. 4 LPRAAp. IV-B, Preámbulo.
Indiscutiblemente, el acceso a esta información debe salvaguardar, a su vez, que la información provista no me-noscabe el derecho a información privilegiada, derechos fundamentales, el derecho a la intimidad del juez promo-vido o de la jueza promovida e, incluso, de terceros promo-ventes o ajenos al proceso disciplinario. Este Tribunal tiene los mecanismos para tomar las providencias necesa-rias que garanticen y protejan los derechos de cualquier ciudadano o ciudadana.
Tras evaluar las disposiciones antes expuestas, resulta incuestionable que le corresponde a este Tribunal determi-nar el trámite que se seguirá en la petición ante nuestra consideración. Ello, pues las Reglas de Disciplina Judicial no disponen expresamente si procede o no el acceso al In-forme de la Comisión. Ahora bien, lo que sí expresamente disponen las Reglas de Disciplina Judicial es que “[e]n asuntos no previstos por estas reglas, el tribunal determi-nará su trámite en la forma que garantice el cumplimiento de los propósitos que inspiran estos procedimientos y los derechos de la jueza o del juez, de la parte promovente y la sana administración de la justicia”. 4 LPRA Ap. XV-B, R. 34. En consecuencia, la determinación correcta en la soli-citud ante nuestra consideración era entregar inmediata-mente la información pública. Me explico.
I — I I — i
A la luz de la normativa reglamentaria expuesta, resul-taría un contrasentido y un curso contrario a la política pública judicial que guio la aprobación de tal normativa *676concluir que existen diferencias de divulgación y escrutinio público entre el Informe de Investigación de la Oficina de la Administración de los Tribunales y el Informe de la Co-misión de Disciplina Judicial. Es una realidad que ambos documentos son de escrutinio público. Claro está, con las salvaguardas necesarias para proteger las garantías mencionadas.
El reconocimiento del carácter público del Informe de la Comisión de Disciplina Judicial solidifica nuestro compro-miso de “fortalecer la confianza del Pueblo asegurando la transparencia de los procesos y de la información, y garan-tizando la participación ciudadana en esta tarea de fiscalización”. In re Enmdas. Rs. Disciplina Judicial, 191 DPR 564 (2014). Asimismo, fomentar el acceso a estos pro-cesos disciplinarios es un ejercicio armonioso de nuestra función indelegable de promover y asegurar la transparen-cia judicial y fortalecer un eje cardinal del Poder Judicial cimentado en la credibilidad pública. El facilitar este tipo de información contribuye de manera directa a la transpa-rencia y confianza de la ciudadanía en esta rama de gobierno. Véase In re Enmdas. Regl. Uso Cámaras Proc. Jud., 193 DPR 475 (2015), voto particular emitido por el Juez Asociado Señor Estrella Martínez.
Reconozco que en el ejercicio de procurar no menoscabar el derecho a información privilegiada, derechos fundamen-tales, el derecho a la intimidad del juez promovido o de la jueza promovida, e incluso de terceros promoventes o aje-nos al proceso disciplinario, existirán ocasiones en que será necesario solicitar a alguna de esas partes que se expresen o adoptar voluntariamente medidas protectoras. No obs-tante, entiendo que esto es innecesario en las dos peticio-nes que nos ocupan.
En primer lugar, el acceso a la información solicitada no entorpece ni repercute en la decisión o independencia de criterio de este Tribunal para determinar si procede o no una sanción disciplinaria. De otra parte, una mera lee-*677tura de los Informes solicitados refleja que la información allí contenida se limita a los pormenores de los cargos presentados, el proceso llevado a cabo, la exposición de los hechos y del derecho realizada por la Comisión, y su recomendación. No surge información privilegiada ni vio-laciones a derechos fundamentales. Por lo tanto, consi-dero que este Tribunal podía otorgar el acceso a los refe-ridos informes sin mayor dilación.